Citation Nr: 1116958	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  04-42 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Jeffrey Bunten, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION


The Veteran had active service from August 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case has previously come before the Board.  Most recently, the Secretary and the Veteran (the parties) filed a joint motion for remand.  In December 2010, the Court vacated that part of the Board's March 2009 decision which denied service connection for bilateral hearing loss.  The case has been returned to the Board for further appellate review.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In March 2011, the Veteran submitted graphic representation of audiometric data.  The Veteran has not waived initial agency of original jurisdiction (AOJ) consideration of the evidence.  

In addition, in light of the Court's findings in December 2010, the Veteran should be afforded another VA examination in order to obtain an opinion in regard to etiology.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiologic examination to determine the nature and etiology of hearing loss.  The claims file must be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The AOJ should request that the examiner(s) provide an opinion in terms of whether it is more likely than not (i.e., probability greater than 50 percent), as least as likely as not (i.e., probability of 50 percent) or less likely than not (i.e., probability less than 50 percent) that hearing loss had an onset during service, within the initial post-service year, or is otherwise related to service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner(s) should provide a complete rationale for any opinion provided.

2.  In light of the above, the claim should be readjudicated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any VA medical opinion obtained for completeness and to ensure that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



